PER CURIAM.
Employee appeals the order of the Labor and Industrial Relations Commission affirming the decision of the Appeals Tribunal of Missouri Department of Employment Security which disqualified him from receiving unemployment benefits, § 288.050.1, RSMo 1994.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).